UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number0-13721 HICKORY TECH CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-1524393 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 221 East Hickory Street Mankato, Minnesota56002-3248 (Address of principal executive offices and zip code) (800) 326-5789 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer, accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerþNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Noþ The total number of shares of the Registrant’s common stock outstanding as of July 26, 2010: 13,239,171. TABLE OF CONTENTS PART I Financial Information Item 1. Financial Statements 3 Consolidated Statements of Operations (unaudited) for the Three and Six Months Ended June 30, 2010 and 2009 3 Consolidated Balance Sheets (unaudited) as of June 30, 2010 and December 31, 2009 4 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2010 and 2009 5 Condensed Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Removed and Reserved 27 Item 5. Other Information 27 Item 6. Exhibit Listing 27 Signatures 28 Exhibits Table of Contents Part IFinancial Information Item 1.Financial Statements HICKORY TECH CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30 June 30 (Dollars in thousands, except share and per share amounts) Operating revenue: Enventis Sector Equipment $ Services Total Enventis Sector Telecom Sector Total operating revenue Costs and expenses: Cost of sales, excluding depreciation and amortization Cost of services, excluding depreciation and amortization Selling, general and administrative expenses Depreciation Amortization of intangibles 89 Total costs and expenses Operating income Other income and expense: Interest and other income 14 32 51 41 Interest expense ) Total other (expense) Income before income taxes Income tax provision Net income $ Basic earnings per share $ Weighted average common shares outstanding Diluted earnings per share $ Weighted average common and equivalent shares outstanding Dividends per share $ The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents HICKORY TECH CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands except share and per share amounts) June 30, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net of allowance for doubtful accounts of $723 and $643 Inventories Deferred income taxes, net Prepaid expenses Other Total current assets Investments Property, plant and equipment Accumulated depreciation ) ) Property, plant and equipment, net Other assets: Goodwill Intangible assets, net Deferred costs and other Total other assets Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities: Extended term payable $ $ Accounts payable Accrued expenses and other Accrued income taxes Deferred revenue Current maturities of long-term obligations Total current liabilities Long-term liabilities: Debt obligations, net of current maturities Financial derivative instruments Accrued income taxes Deferred income taxes Deferred revenue Accrued employee benefits and deferred compensation Total long-term liabilities Total liabilities Commitments and contingencies Shareholders' equity: Common stock, no par value, $.10 stated value Shares authorized: 100,000,000 Shares issued and outstanding:13,238,713 in 2010 and 13,100,568 in 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents HICKORY TECH CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30 (Dollars in thousands) OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Accrued patronage refunds ) ) Other Changes in operating assets and liabilities Receivables ) Prepaids ) ) Inventories ) Accounts payable and accrued expenses ) Deferred revenue, billings and deposits ) ) Income taxes ) Other ) Net cash provided by operating activities INVESTING ACTIVITIES: Additions to property, plant and equipment ) ) Other - Net cash (used in) investing activities ) ) FINANCING ACTIVITIES: Net change in extended term payables arrangement ) Change in cash overdraft - Borrowings on credit facility - Payments on credit facility and capital lease obligations ) ) Proceeds from issuance of common stock Dividends paid ) ) Net cash (used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Net cash paid for income taxes $ $ Non-cash investing and financing activities: Property, plant and equipment acquired with capital leases $ 35 $ Change in other comprehensive income from financial derivatives and post-retirement benefits $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 Table of Contents HICKORY TECH CORPORATION June 30, 2010 Item 1.Condensed Notes to Consolidated Financial Statements (Unaudited) Note 1.Basis of Presentation and Consolidation The accompanying unaudited condensed consolidated financial statements of HickoryTech Corporation and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States (GAAP) for interim financial information and with the rules and regulations of the Securities and Exchange Commission (SEC). Certain information and disclosures normally included in annual financial statements prepared in accordance with GAAP have been omitted or condensed pursuant to such rules and regulations. In the opinion of management, the unaudited condensed consolidated financial statements reflect all adjustments (consisting only of normal and recurring accruals) considered necessary for the fair presentation of the financial statements and present fairly the results of operations, financial position, and cash flows for the interim periods presented as required by Regulation S-X, Rule 10-01. These unaudited interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with our audited consolidated financial statements and notes thereto contained in our Annual Report on Form 10-K for the year ended December 31, 2009. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, expenses and related disclosures at the date of the financial statements and during the reporting period. Actual results could differ from these estimates. The results of operations for the interim periods presented are not necessarily indicative of the results that may be expected for the fiscal year as a whole or any other interim period. Our consolidated financial statements include HickoryTech Corporation and its subsidiaries in the following two business segments: the Enventis Sector and the Telecom Sector. All inter-company transactions have been eliminated from the consolidated financial statements. Cost of Sales (excluding depreciation and amortization) Cost of sales for the Enventis Sector includes costs associated with the installation of products for customers. These costs are primarily for equipment and materials. Labor associated with installation work is not included in this category, but is included in cost of services (excluding depreciation and amortization) described below. Cost of Services (excluding depreciation and amortization) Cost of services includes all costs related to delivery of communication services and products for all sectors. These operating costs include all costs of performing services and providing related products including engineering, customer service, billing and collections, network monitoring and transport costs. Selling, General and Administrative Expenses Selling, general and administrative expenses include direct and indirect selling expenses, advertising and all other general and administrative costs associated with the operations of the business. Depreciation Expense Depreciation expense is determined using the straight-line method based on the lives of various classes of depreciable assets. Enventis and Telecom Sector depreciation is entirely associated with services revenue. 6 Table of Contents Recent Accounting Developments In April 2010, the Financial Accounting Standards Board (“FASB”) issued new guidance which clarifies that even though the signing dates of the Health Care and Education Reconciliation Act of 2010 and the Patient Protection and Affordable Care Act were different, the two should be considered together for accounting purposes. This had no effect on our financials as both dates fell within the same reporting period. In February 2010, the FASB issued guidance removing the requirement for SEC filers to disclose the date through which an entity has evaluated subsequent events. Our adoption of this guidance did not have a significant impact on our disclosures. In January 2010, the FASB issued new guidance related to disclosures about the transfer in and out of levels 1 and 2 and the activity in level 3 fair value measurements. It also clarifies disclosures about the level of disaggregation and inputs and valuation techniques.Our adoption of this guidance, which was effective for us in Q1 2010 except for the new requirements relating to a Level 3 activity, did not have a material impact on our disclosures. Level 3 requirements are effective January 1, 2011 and are not expected to have a material impact. In October 2009, the FASB issued new guidance for separating consideration in multiple-deliverable arrangements. The guidance will be effective for us January 1, 2011 and we are currently assessing the impact of this guidance on our consolidated financial statements. In December 2008, the FASB issued guidance related to disclosures about plan assets of a defined benefit pension or post-retirement plan. Our adoption of this guidance on January 1, 2010 did not have a significant impact on our disclosures. We reviewed all other significant newly issued accounting pronouncements and determined they are either not applicable to our business or that no material effect is expected on our financial position and results of operations. Note 2.Earnings and Cash Dividends per Common Share Basic earnings per share (EPS) are computed by dividing net income by the weighted average number of shares of common stock outstanding during the applicable period. Shares used in the EPS dilution calculation are based on the weighted average number of shares of common stock outstanding during the period increased by potentially dilutive common shares. Potentially dilutive common shares include stock options and stock subscribed under the HickoryTech Corporation Amended and Restated Employee Stock Purchase Plan (ESPP). Dilution is determined using the treasury stock method. Three Months Ended June 30 Six Months Ended June 30 (Dollars in thousands, except share and earnings per share amounts) Net Income $ Weighted average shares outstanding Stock options (dilutive only) - Stock subscribed (ESPP) - - Total dilutive shares outstanding Earnings per share: Basic $ Diluted $ 7 Table of Contents Options to purchase 351,700 and 415,950 shares for the three and six months ended June 30, 2010 and 2009, respectively, were not included in the computation of diluted EPS, because their effect on diluted EPS would have been anti-dilutive. Cash dividends are based on the number of common shares outstanding at their respective record dates. The number of shares outstanding as of the record date for the first and second quarters of 2010 and 2009, respectively, are as follows: Shares outstanding on record date First quarter (Feb. 15) Second quarter (May 15) Dividends per share are based on the quarterly dividend per share as declared by the HickoryTech Board of Directors. HickoryTech paid dividends of 13 cents per share in the second quarter of 2010 and 2009. During the first six months of 2010 and 2009, shareholders have elected to reinvest $119,000 and $136,000, respectively, of dividends into HickoryTech common stock pursuant to the HickoryTech Corporation Dividend Reinvestment Plan. Note 3.Accumulated Other Comprehensive Income/(Loss) In addition to net income, our comprehensive income includes changes in the market value of the cumulative unrealized gain or loss, net of tax, on financial derivative instruments qualifying and designated as cash flow hedges and unrecognized Net Periodic Benefit Cost related to our Post-Retirement Benefit Plans. Additional information on our interest-rate swap agreements, which are classified as financial derivative instruments, can be found under Note 10. “Financial Derivative Instrument.” Comprehensive income for the three months ended June 30, 2010 and 2009 was $3,701,000 and $2,321,000 respectively, in relation to reported net income of $3,510,000 and $2,117,000 for those periods. Comprehensive income for the six months ended June 30, 2010 and 2009 was $5,356,000 and $4,260,000, respectively, in relation to reported net income of $4,937,000 and $3,743,000 for those periods. The following summary sets forth the components of accumulated other comprehensive income/(loss), net of tax. Unrecognized Unrecognized Unrecognized Unrealized Accumulated Other Net Actuarial Prior Service Transition Gain/(Loss) Comprehensive (Dollars in thousands) Loss (1) Credit (1) Asset (1) on Derivatives Income/(Loss) December 31, 2009 $ ) $ $ ) $ ) ) 2ctivity Q1 Net Periodic Benefit Cost 59 (8 ) 9 60 March 31, 2010 $ ) $ $ ) $ ) $ ) 2ctivity Q2 Net Periodic Benefit Cost 59 (8 ) 9 60 June 30, 2010 $ ) $ $ ) $ ) $ ) (1) Amounts pertain to our post-retirement benefit plans. Note 4.Fair Value of Financial Instruments The fair value of our long-term obligations, after deducting current maturities, is estimated to be $123,623,000 at June 30, 2010 and $127,637,000 at December 31, 2009, compared to carrying values of $120,343,000 and $119,871,000, respectively. The fair value estimates are based on the overall weighted average interest rates and maturity compared to rates and terms currently available in the long-term financing markets. Our financial instruments also include cash equivalents, trade accounts receivable and accounts payable for which current carrying amounts approximate fair market value. 8 Table of Contents Note 5.Inventories Inventory includes parts, materials and supplies stored in our warehouses to support basic levels of service and maintenance as well as scheduled capital projects and equipment awaiting configuration for customers. Inventory also includes parts and equipment shipped directly from vendors to customer locations while in transit and parts and equipment returned from customers which are being returned to vendors for credit, as well as maintenance contracts associated with customer sales which have not yet transferred to the customer. The inventory value in the Enventis Sector, comprised of finished goods in transit to customers as of June 30, 2010 and December 31, 2009 was $3,574,000 and $2,770,000, respectively. The inventory level in the Enventis Sector is subject to the variations in Enventis equipment revenue and the timing of individual customer orders. The inventory value in the Telecom Sector, comprised of raw materials, as of June 30, 2010 and December 31, 2009 was $2,252,000 and $2,299,000, respectively. We value inventory using the lower of cost (perpetual weighted average-cost or specific identification) or market method. We make estimates related to the valuation of inventory. We adjust our inventory carrying value for estimated obsolescence or unmarketable inventory to the estimated market value based upon assumptions about future demand and market conditions. As market and other conditions change, we may establish additional inventory reserves. Note 6.Goodwill and Other Intangible Assets We have goodwill in two of our reporting units. In our Enventis Sector, we have $4,255,000 of goodwill carrying value as of June 30, 2010, resulting from our acquisition of Enventis Telecom in 2005 and our acquisition of CP Telecom in 2009. In the first quarter of 2010, an adjustment was made to goodwill associated with the CP Telecom acquisition due to a change in working capital. In our Telecom Sector, we have $23,048,000 of goodwill carrying value as of June 30, 2010, resulting from our acquisition of Heartland Telecommunications in 1997. The changes to goodwill in the first six months of 2010 are summarized below. (Dollars in thousands) Goodwill as of December 31, 2009 $ Goodwill adjustments associated with the purchase of CP Telecom ) Goodwill as of June 30, 2010 $ We are required to test acquired goodwill for impairment on an annual basis based upon a fair value approach. Additionally, goodwill shall be tested for impairment between annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of an entity below its carrying value.We completed our annual impairment test for acquired goodwill as of December 31, 2009, which resulted in no impairment charges to goodwill. In the first six months of 2010, there was no event or change in circumstance that would have more likely than not reduced the fair value below its carrying value. Intangible assets with finite lives are amortized over their respective estimated useful lives to their estimated residual value.Identifiable intangible assets that are subject to amortization are evaluated for impairment. The components of other intangible assets are as follows: (Dollars in thousands) As of June 30, 2010 As of December 31, 2009 Gross Carrying Accumulated Gross Carrying Accumulated Useful Lives Amount Amortization Amount Amortization Definite-Lived Intangible Assets Customer relationships 1 - 8 years $ Other intangibles 1 - 5 years Total $ 9 Table of Contents We periodically reassess the carrying value, useful lives and classifications of identifiable assets. Amortization expense related to the definite-lived intangible assets was $89,000 and $213,000 for the three months ended June 30, 2010 and 2009, respectively. Amortization expense related to the definite-lived intangible assets was $178,000 and $427,000 for the six months ended June 30, 2010 and 2009, respectively. Total estimated amortization expense for the remaining six months of 2010 and the five years subsequent to 2010 is as follows: 2010 (July 1 – December 31) – $178,000; 2011 - $354,000; 2012 - $354,000; 2013 - $354,000; 2014 - $265,000; 2015 - $140,000. Note 7.Quarterly Sector Financial Summary (Dollars in thousands) Corporate and Three Months Ended June 30, 2010 Enventis Telecom Eliminations Consolidated Revenue from unaffiliated customers $ $ $
